Curia, per Johnston, Ch.
It appears, by the admission endorsed on the brief, that the share oí James Leake, in the $1500, has not been distributed, but is still in the hands of the trustee. This error in the circuit decree must, therefore, be corrected. The decree proceeds upon a principle that must entitle the plaintiff to a distributive share of this share, and the same will be taken into the account heretofore ordered. But with the correction of this error, the court must stop. We are of opinion that it was necessary that administration should be taken out *568on Mrs. Cobb’s estate; and for the reasons stated in the decree.
It is said that no administration can be necessary, because all the debts contracted by Mrs. Cobb, before marriage, must be now barred by the statute of limitations. If the statute is a ground for dispensing with administration, it can operate no further than the statute applies; and who is able to say that all the debts, if any, contracted by Mrs. Cobb before her marriage, are parol debts, or that all of tjiem have been due over four years '?
The regular course is, to take out administration. An exception has been allowed, in cases where the intestate died in infancy. This was going, perhaps, too far; because even infants may be liable for necessaries. It is not deemed proper to extend the exception.
It is ordered that the circuit decree be modified according to this opinion; and that the cause be remanded to the Circuit Court. The former order, as to costs, to stand, as the judgment of this court.
Johnson and Dunkin, Chancellors, concurred.